 



Exhibit 10(bb)

GUARANTY

                    This GUARANTY (“Guaranty”) is made as of February 22, 2005,
by CDW CORPORATION, an Illinois corporation (“Guarantor”), in favor of DP
INDUSTRIAL, LLC, a Delaware limited liability company. All initially capitalized
terms used herein which are not defined herein and are defined in the Lease (as
hereinafter defined) shall have the meanings as set forth in the Lease.

RECITALS

                    WHEREAS, CDW Logistics, Inc. (“Tenant”), as tenant, and
Landlord, as landlord have entered into a certain Standard Industrial Lease
dated of even date herewith (together with all exhibits and attachments thereto,
and as the same may be supplemented, amended, restated, renewed, extended or
modified from time to time, the “Lease”), with respect to certain premises
located at the southwest corner of Bay Lake Trail and Alexander Road in North
Las Vegas, Nevada.

                    WHEREAS, Guarantor, an affiliate of Tenant, desires and
requests that Landlord lease such property to Tenant pursuant to the Lease since
Guarantor will receive a direct benefit from such lease and in consideration
thereof Guarantor hereby guarantees and agrees as follows:



1.   Upon and subject to the terms and provisions of this Guaranty, Guarantor
unconditionally guarantees the timely payment, discharge and performance of all
the obligations, duties, liabilities, and undertakings of Tenant under the Lease
(including without limitation the full payment of any and all sums of money
which are now or may hereafter become due by Tenant to Landlord pursuant to the
Lease whether by acceleration or otherwise) (collectively, the “Obligations”).  
2.   Landlord may in its absolute discretion and without prejudice to or in any
way limiting or lessening the liability of the Guarantor under the Guaranty, and
without further authorization from or notice to Guarantor (even though the
Tenant’s financial condition may have deteriorated since the date hereof), in
each case, to the extent not prohibited under the Lease: (i) enter into such
amendments or modifications of the Lease with Tenant as Landlord, in its sole
discretion, may elect, including renewals, modifications, or extensions of any
Obligations and/or the Lease; (ii) grant extensions of time or other indulgences
under the Lease; (iii) take or give up or modify, vary, exchange, renew or
abstain from performing or taking advantage of any security under the Lease;
(iv) discharge or release any party or parties under the Lease; or (v) realize
on any security under the Lease. Guarantor hereby waives notice of any of the
events described in the preceding sentence, and no such event shall release or
discharge Guarantor from its Obligations hereunder. Guarantor waives any
defenses of Tenant arising out of disability, bankruptcy, due authorization or
other defenses of Tenant, by reason of cessation or for any reason whatsoever of
the liability of Tenant; provided, that (x) Guarantor’s liability hereunder
shall only apply if Tenant has failed to pay any Obligations, and such failure
has continued beyond any notice and cure periods

1



--------------------------------------------------------------------------------



 



    applicable thereto as set forth in the Lease, and (y) Guarantor’s
obligations in respect of claims made hereunder shall be subject to the same
limitations as apply to Tenant’s duties and obligations under the Lease,
including without limitation, the limitations set forth in the Lease.   3.  
This is a continuing Guaranty and covers all Obligations of the Tenant, whether
now existing or hereafter arising. In giving this Guaranty, Guarantor expressly
excuses Landlord from any requirement of disclosure by Landlord of any
information it may now have or hereafter acquire concerning Tenant’s credit,
collateral, character or financial condition.   4.   This Guaranty secures any
Obligations due or owing from time to time and at any time from the Tenant to
Landlord under the Lease, and no payments made by or on behalf of the Guarantor
to Landlord shall be held to discharge or diminish the continuing liability of
the Guarantor hereunder.   5.   All debts and liabilities, present and future of
the Tenant to the Guarantor with respect to the Obligations, or any of them, are
hereby postponed to the Obligations of the Tenant to Landlord; provided, that
the foregoing shall not apply to the payment of amounts by Tenant to Guarantor
in reimbursement to Guarantor of amounts actually paid by Guarantor to Landlord
(or to any other party permitted under the Lease) under this Guaranty, as long
as such reimbursement payment by Tenant to Guarantor is not made at any time
during the continuance of a default by Tenant under the Lease of which Tenant
shall have received written notice from Landlord. Except for reimbursements
described in the proviso of the preceding sentence, should any money be received
by Guarantor from Tenant upon or with respect to any of the Obligations prior to
the satisfaction of all of the Obligations, then, to the extent that Tenant has
any outstanding Obligations, the same shall be received as trustee for the
Landlord and shall be paid over to the Landlord for application against the
Obligations under the Lease, and Guarantor further agrees, upon any liquidation
or distribution of the assets of the Tenant, to assign to the Landlord upon its
request all claims on account of the Obligations, to the end that the Landlord
shall be entitled to receive all payments of Tenant attributable to the
Obligations until payment in full of all Obligations of the Tenant to the
Landlord. This Guaranty shall constitute such assignment in the event Guarantor
shall fail or refuse to execute and deliver such other or further assignment of
such claims as the Landlord may request.   6.   Where the Tenant is a
corporation, partnership, or other association or a receiver, trust or other
fiduciary, Landlord is not to be concerned to see or inquire into the powers of
the Tenant or its directors, officers, partners, associates or other agents
acting or purporting to act on its behalf, Guarantor hereby agreeing that this
Guaranty shall not be affected irrespective of whether such powers exist, even
though the incurring of such Obligations be in excess of the powers of the
Tenant or of the directors, partners, officers, associates or other agents
thereof, or shall be in any way irregular or defective or informal.   7.   In
the event of any action or proceeding to enforce the terms of this Guaranty, the
non-prevailing party to such action or proceeding shall pay the reasonable
attorney’s fees, costs and expenses actually incurred by the prevailing party in
such action or proceeding.

2



--------------------------------------------------------------------------------



 



8.   This Guaranty shall inure to the benefit of Landlord, its successors and
assigns and shall bind the successors and assigns of the Guarantor, and shall be
construed as the joint and several obligations of each of the Guarantors where
there is more than one. This Guaranty shall be construed in accordance with the
laws of the State of Nevada.   9.   This Guaranty is in addition to and not
exclusive of the guarantee of any other guarantor and of any and all prior
guarantees by any of the Guarantors of Obligations of the Tenant to the
Landlord. This writing is intended by Guarantor as a final, complete and
exclusive expression of Guarantor’s agreement. No course of dealing, course of
performance, or trade usage, and no parole evidence of any nature, shall be used
to supplement or modify any terms. There are no conditions to the effectiveness
of this Guaranty.   10.   Upon the termination of all of Tenant’s Obligations,
this Guaranty shall terminate, and shall be of no further force or effect.  
11.   All notices, demands or other communications to be given or delivered
under or by reason of the provisions of this Guaranty shall be in writing and
shall be either (a) delivered personally, (b) sent to the recipient by reputable
overnight courier service (charges prepaid), or (c) mailed to the recipient by
certified or registered mail, return receipt requested and postage prepaid. Such
notices, demands and other communications shall be sent to the parties hereto at
the addresses indicated below:



                              If to Guarantor:                       CDW
Corporation
200 North Milwaukee Avenue
Vernon Hills, Illinois 60061
Attention: Chief Financial Officer



                              With a copy to:                       CDW
Corporation – Legal
200 North Milwaukee Avenue
Vernon Hills, Illinois 60061
Attention: General Counsel



                              If to Landlord:                       DP
Industrial, LLC
1200 Financial Boulevard
Reno, Nevada 89502
Attention: Mr. Aaron Paris
Vice President & Chief Operating Officer



                              With a copy to:                       DP
Industrial, LLC
3434 Kier Road, Suite 2
North Las Vegas, Nevada 89030
Attention: Mr. Brad Myers

or to such other address or to the attention of such other person as the
recipient party has specified by prior written notice to the sending party. All
notices shall be deemed to have been given upon receipt or refusal of receipt.

3



--------------------------------------------------------------------------------



 



12.   Waiver of Jury Trial. EACH OF GUARANTOR AND LANDLORD HEREBY WAIVES ITS
RESPECTIVE RIGHTS TO A JURY TRIAL OF ANY CLAIM OR CAUSE OF ACTION BASED UPON OR
ARISING OUT OF THIS GUARANTY OR ANY DEALINGS AMONG THEM RELATING TO THE SUBJECT
MATTER OF THIS TRANSACTION AND THE RELATIONSHIP THAT IS BEING ESTABLISHED. EACH
OF GUARANTOR AND LANDLORD ALSO WAIVES ANY BOND OR SURETY OR SECURITY UPON SUCH
BOND WHICH MIGHT, BUT FOR THIS WAIVER, BE REQUIRED OF ANY OTHER PARTY. THE SCOPE
OF THIS WAIVER IS INTENDED TO BE ALL ENCOMPASSING OF ANY AND ALL DISPUTES THAT
MAY BE FILED IN ANY COURT AND THAT RELATE TO THE SUBJECT MATTER OF THESE
TRANSACTIONS, INCLUDING, WITHOUT LIMITATION, CONTRACT CLAIMS, TORT CLAIMS,
BREACH OF DUTY CLAIMS, AND ALL OTHER COMMON LAW AND STATUTORY CLAIMS. EACH OF
GUARANTOR AND LANDLORD ACKNOWLEDGES THAT THIS WAIVER IS A MATERIAL INDUCEMENT TO
ENTER INTO A BUSINESS RELATIONSHIP, THAT EACH HAS ALREADY RELIED ON THE WAIVER
IN ENTERING INTO OR ACCEPTING THIS GUARANTY AND THAT EACH WILL CONTINUE TO RELY
ON THE WAIVER IN THEIR RELATED FUTURE DEALINGS. EACH OF GUARANTOR AND LANDLORD
FURTHER WARRANTS AND REPRESENTS THAT EACH HAS REVIEWED THIS WAIVER WITH ITS
LEGAL COUNSEL, AND THAT EACH KNOWINGLY AND VOLUNTARILY WAIVES ITS JURY TRIAL
RIGHTS FOLLOWING CONSULTATION WITH LEGAL COUNSEL. THIS WAIVER IS IRREVOCABLE,
MEANING THAT IT MAY NOT BE MODIFIED EITHER ORALLY OR IN WRITING, AND THE WAIVER
SHALL APPLY TO ANY SUBSEQUENT AMENDMENTS, RENEWALS, SUPPLEMENTS OR MODIFICATIONS
TO THIS GUARANTY OR TO ANY OTHER DOCUMENTS OR AGREEMENTS RELATING TO THE
TRANSACTIONS CONTEMPLATED HEREBY. IN THE EVENT OF LITIGATION, THIS GUARANTY MAY
BE FILED AS A WRITTEN CONSENT TO A TRIAL BY THE COURT.

Executed this 22 day of February, 2005, at the City of Vernon Hills, State of
Illinois.

              GUARANTOR:
 
            CDW CORPORATION, an Illinois corporation
 
       

  By:   /s/ Barbara A. Klein

       

  Name:   Barbara A. Klein

       

  Title:   Chief Financial Officer

       

4